By the Court.

The tickets were sent by the plaintiff to the defendant in this state, to be sold, and all the tickets which the defendant sold were sold in this slate. The delbaJ.-iM was ihe agent of the plaintiff to sell the tick*398ets, and what the agent did,'shows that the t.ekeis ../ere sent here with a view to be .sold in violation ''ro,ir lav s. 8 Pick. 78, Williams v. Woodman
No action can be sustained in the courts of this state in favour of the plaintiff, to recover the money which the defendant received in such a transaction. Both parties were engaged in violating* the laws, and the law leaves them to adjust the concern between them as they may. 2 Gallison, 500, Fales v. Mayberry,
It is said that the tickets were sold to the defendant in Vermont, venere the sale was lawful, Bui we see no ground on which it can be held, as the case is slated, that there was a sale to the defendant any where. He was a mere agent to sell and account for what he sold at a certain price.

Judgment for the defendant.